UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 13-6848


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ALVARO EZEQUEIL   ALAS,   a/k/a   Baltimore    Alas,    a/k/a   Alvaro
Ezequiel Alas,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville.    Henry M. Herlong, Jr., Senior
District Judge. (6:09-cr-01067-HMH-1; 6:12-cv-01814-HMH)


Submitted:   October 9, 2013                 Decided:    October 29, 2013


Before KING and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Alvaro Ezequeil Alas, Appellant Pro Se. Andrew Burke Moorman,
OFFICE OF THE UNITED STATES ATTORNEY, Greenville, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Alvaro    Ezequeil        Alas       seeks    to     appeal       the    district

court’s order denying his motion to reconsider the denial of his

28 U.S.C.A. § 2255 (West Supp. 2013) motion.                             The order is not

appealable      unless        a    circuit         justice       or      judge        issues    a

certificate of appealability.                28 U.S.C. § 2253(c)(1)(B) (2006).

A   certificate        of     appealability          will     not      issue         absent    “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                     When the district court denies

relief   on    the    merits,      a    prisoner         satisfies       this    standard      by

demonstrating        that     reasonable           jurists       would      find      that     the

district      court’s       assessment     of       the    constitutional             claims   is

debatable     or     wrong.        Slack     v.     McDaniel,         529   U.S.       473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling   is    debatable,         and   that       the    motion      states     a    debatable

claim of the denial of a constitutional right.                              Slack, 529 U.S.

at 484-85.

              We have independently reviewed the record and conclude

that Alas has not made the requisite showing.                               Accordingly, we

deny a certificate of appealability and dismiss the appeal.                                    We

dispense      with     oral       argument      because       the      facts         and     legal



                                               2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3